Citation Nr: 1814228	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  09-09 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD), to include drug and alcohol use disorder in partial remission with treatment, with recurrent major depression and panic disorder.  


REPRESENTATION

Veteran represented by:	Loreain Tolle, Agent


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Counsel

INTRODUCTION

The Veteran served on active duty from March 2002 to December 2005.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  In February 2014 and August 2016, the Board remanded the case for further development.   

The Veteran appeared at hearings before two of the undersigned Veterans Law Judges (VLJs) in December 2013 and June 2016.  As such, this appeal is now before a three-judge panel.  See 38 U.S.C. § 7102 (2012); 38 C.F.R. § 20.707 (2017).  The Veteran was informed of his right to an additional hearing before a third VLJ at the June 2016 hearing but waived that right at the hearing.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  

In October 2017 rating decision, the RO amended the service-connected disorder to include a drug and alcohol use disorder and granted the Veteran a temporary evaluation of 100 percent for his service-connected PTSD, from June 9, 2016 through July 31, 2016, because of hospital treatment in excess of 21 days.  See 38 C.F.R. § 4.29. 


FINDING OF FACT

Symptomatology comparable to total occupational and social impairment for the Veteran's service-connected PTSD, with associated mental health and substance disorders, has not been shown.






CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 70 percent for service-connected PTSD, to include drug and alcohol use disorder in partial remission with treatment, with recurrent major depression and panic disorder, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, as here, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Veteran's PTSD has been rated as 70 percent disabling under Diagnostic Code 9411 under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under Diagnostic Code 9411, the criteria for a 70 percent rating are occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self of others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  See also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).

Prior to a recent revision, VA adopted and employed the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130 (2017).  Though this Manual has since been revised, an August 2007 VA treatment record and VA October 2008 and July 2009 examinations noted below were provided while the DSM-IV was still extant.  Under that Manual, diagnoses many times will include an Axis V diagnosis and a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. 
Scores ranging from 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  

Following a review of the evidence of record, with particular attention to VA examinations dated in March 2006, October 2007, October 2008, July 2009, January 2016, and December 2016, and VA treatment records, the Board concludes that the Veteran's PTSD has more nearly approximated the impairment warranting the assigned 70 percent rating than that for a 100 percent rating. 

The evidence of record shows that the Veteran's PTSD caused a depressed mood, social withdrawal other than with his girlfriend and father, problems with his temper and irritability, panic attack symptomology triggered by crowds or social situations, hypervigilance to include sitting where he was able to see those around him, suicidal thoughts without imminent intent on acting upon such thoughts due to the effect his suicide would have on his family, mild memory loss, some neglect of personal appearance and hygiene regarding showering and brushing his teeth, and difficulty adapting to stressful circumstances, all of which are squarely within the criteria for the 70 percent rating.  Further, the severity of symptoms assessed by the GAF scores ranging from 45 to 55 (shown in an August 2007 VA treatment record as 50, in an October 2008 VA examination report as 55, and in a July 2009 VA examination report as 45), are indicative of moderate-to-severe symptoms consistent with the level of impairment contemplated in the assigned 70 percent rating.  There is no commentary to suggest that such scores, particularly the GAF of 45, are indicative of total occupational impairment.

In sum, the Board does not find that the Veteran's symptoms are generally of similar severity, frequency, and duration as those described in the higher rating criteria for a 100 percent disability rating.  Notably, a review of the Veteran's VA examinations and medical records show that the Veteran has not displayed gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self of others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  During the appeal period, the Veteran has maintained relationships with his fiancé and his father, has not experienced delusions or hallucinations, and has been oriented with no impairment of thought or communication.  Further, the December 2016 VA examiner found the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgement, thinking and/or mood.  

Moreover, there are no reported or observed manifestations, not included in the rating schedule, which would indicate that a rating in excess of 70 percent is warranted.  While a May 2016 VA treatment record shows that on the day of discharge from a mental health substance abuse rehabilitation program the Veteran indicated suicidal intent, the VA examiner noted that the Veteran had not voiced this ideation during the program.  The VA examiner opined that the Veteran was attempting to gain additional assistance, to include medication.  A September 2017 VA treatment record shows that the Veteran was well in appearance with no acute distress; his speech was regular in volume and tone; his thought process was linear, logical, and goal-directed; and his thought content was negative for feelings of hopelessness or helplessness.  The Veteran denied obsessions, current suicidal ideations, intentions, or plan.  He denied auditory or visual hallucinations or delusions and did not seem to be reacting to any internal stimuli.  Cognition was grossly intact, and his judgment and insight were good.  

For these reasons, the Board finds that the Veteran's PTSD symptoms do not rise to the level of impairment as contemplated by a 100 percent PTSD rating and more closely approximate the 70 percent rating criteria, which contemplate the his manifestations of PTSD.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  As such, the preponderance of the evidence is against the claim for a rating in excess of 70 percent for the Veteran's service-connected PTSD; there is no doubt to be resolved; and an increased rating is not warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  In this regard, the Board notes that a total disability rating based upon unemployability due to service-connected disability (TDIU) has been in effect since August 15, 2007.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).










ORDER

An initial disability rating in excess of 70 percent for PTSD, to include drug and alcohol use disorder in partial remission with treatment, with recurrent major depression and panic disorder, is denied.



_______________________                                         ________________________
    A. C. MACKENZIE                                                        Michael J. Skaltsounis
    Veterans Law Judge 			      Veterans Law Judge
Board of Veterans' Appeals			 Board of Veterans' Appeals



_______________________________
T. MAINELLI
Veterans Law Judge 
Board of Veterans' Appeals







Department of Veterans Affairs


